      Case 4:18-cv-03784 Document 1 Filed in TXSD on 10/11/18 Page 1 of 14



                           UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

JIMMY JAMES JOLIVET JR.                           §
Plaintiff,                                        §
                                                  §
                                                  §
VS.                                               §   CIVIL ACTION NO.
                                                  §
UNION PACIFIC RAILROAD CO.                        §
Defendant                                         §   JURY TRIAL DEMANDED



                           PLAINTIFF’S ORIGINAL COMPLAINT

         Plaintiff Jimmy James Jolivet, Jr. (“Jolivet” or “Plaintiff”), files this Original Complaint

against Defendant Union Pacific Railroad, Co. (“Union Pacific” or “Defendant”), and for his

causes of action respectfully shows the Court as follows:

                                               I.
                                            PARTIES

         1.     Plaintiff is a Texas resident.

         2.     Defendant is a corporation doing business in Texas. Defendant can be served

through its registered agent, CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas

75201.

         3.     Whenever in this Petition it is alleged that Defendant committed any act or

omission, it is meant that the Defendant’s officers, directors, vice-principals, agents, servants, or

employees committed such act or omission and that at the time such act or omission was

committed, it was done with the full authorization, ratification, or approval of Defendant or was

done in the routine normal course and scope of employment of the Defendant’s officers,

directors, vice-principals, agents, servants, or employees.
      Case 4:18-cv-03784 Document 1 Filed in TXSD on 10/11/18 Page 2 of 14



                                             II.
                                  JURISDICTION AND VENUE

        4.      Jurisdiction is appropriate and proper in the United States District Court for the

Southern District of Texas pursuant to 28 U.S.C. § 1331 because this matter is a civil action that

arises under the laws of the United States. Jurisdiction is also proper pursuant to 29 U.S.C. §

626(c) because Plaintiff seeks to recover damages or to secure equitable relief under Title VII of

the 1964 Civil Rights Act as well as 42 U.S.C. § 1981, as amended, which are acts of Congress

which provide for the protection of civil rights.

        5.      Venue is appropriate and proper in the United States District Court for the

Southern District of Texas pursuant to 28 U.S.C. § 1391 because Defendant does business in

Houston, Harris County, Texas, and because the causes of action alleged herein occurred in

Houston, Harris County, Texas.

                                          III.
                             CONDITIONS PRECEDENT TO SUIT

        6.      All conditions precedent to filing this cause of action have been met.

        7.      Plaintiff filed an amended complaint of discrimination against Defendant under

Charge Number 460-2018-00770 with the Equal Employment Opportunity Commission

(“EEOC”) and the Texas Workforce Commission Civil Rights Division (“TWC-CRD”) on

November 20, 2017.

        8.      On July 12, 2018, the EEOC issued a Notice of Right to Sue letter entitling Jolivet

to file an action in this Court for his claims.

        9.      This action was filed within ninety (90) days of Jolivet’s receipt of the Notice of

Right to Sue Letter from the EEOC.



                                                    2
      Case 4:18-cv-03784 Document 1 Filed in TXSD on 10/11/18 Page 3 of 14



                                         IV.
                                   SUMMARY OF CLAIMS

       10.     Defendant has engaged in unlawful employment practices in violation of the

Texas Commission on Human Rights Act (“TCHRA”), Chapter 21, of Tex. Labor Code §§

21.001 et seq., Title VII of the Civil Rights Act of 1964 (“Title VII”), as amended, 42 U.S.C. §

2000, et seq., and 42 U.S.C. § 1981.

       11.     These practices include, but are not limited to the matters listed in this Complaint.

       12.     No action was taken to correct the prevalent problem.

       13.     Plaintiff has suffered violations of the Texas Commission on Human Rights Act,

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000, et seq., and the Civil

Rights Act of 1991, and 42 U.S.C. § 1981 while employed by Defendant.

                                          V.
                                 FACTUAL BACKGROUND

       14.     Plaintiff is a black, African-American citizen of the United States.

       15.     Jolivet worked for Union Pacific. for 22 years. On or around January 26, 2017, he

was terminated.

       16.    At the time Jolivet was terminated, his job title was Locomotive Manager I.

       17.    On January 7, 2017, between approximately 1-6 A.M., the bowl set at one of the

locations that Plaintiff was watching (Englewood) had the starters go bad. The starters going bad

was significant because if the bowl unit could not get started, the yard was going to have to start

holding out trains. To prevent this from happening, Manager Zac Helton told Foreman Willie

Thymes that he (Thymes) could complete the task of replacing the starters without the use of a

crane. This is noteworthy because the Work Policy in the Locomotive Department states that

starters may only be replaced by using a crane.

                                                  3
      Case 4:18-cv-03784 Document 1 Filed in TXSD on 10/11/18 Page 4 of 14



       18.     On January 8, 2017 at approximately 8:30 A.M., Jolivet received a phone call

from Zac Helton. Jolivet was informed by Helton that he had authorized that the starters be

changed without the use of a crane or other lifting device. This was done without Jolivet’s

knowledge or approval, and he told Mr. Helton that he should not have authorized that the

starters be changed without the use of a crane or other lifting device.

       19.     On January 12, 2017, Jolivet was questioned by Senior Director Mark Smith

(“Smith”) about the January 7 incident that occurred at Englewood. During this conversation,

Smith asked Jolivet which electrician had been sent to change the bad starters. Jolivet told Smith

that Steven Goff was the electrician that had changed the starters. Jolivet then proceeded to get

Mr. Goff so that he could meet with Jolivet and Smith.

       20.     When Goff arrived, he confirmed that he had changed the starters and told Smith

that “Jolivet did not know what we were doing.” (emphasis added)

       21.     Jolivet did not know that Mr. Goff and the other people working at Englewood

were changing the starters without the use of a crane or other lifting device. Had Mr. Goff, Mr.

Helton, or anybody working at Englewood that day asked Jolivet for permission to change the

starters without the use of a crane or other lifting device, he would have denied such a request.

       22.     On the evening of January 12, 2017, Plaintiff received a text message from his

team leader (Brandon McRae) telling Jolivet to remain at home. The next day Smith called

Jolivet and told him “Just stay at home tonight and I’ll call you later on until I can sort this out.”

       23.     Jolivet was (unbeknown to him) suspended on or about January 12, 2017.

       24.     Plaintiff called both Smith and John Estes on January 16 and January 17

respectively to find out what was going on. Neither man called Plaintiff back. However, on

January 25, 2017, Jolivet received a phone call from Administrative Manager Leigh Glass telling

                                                   4
      Case 4:18-cv-03784 Document 1 Filed in TXSD on 10/11/18 Page 5 of 14



him to come by the Settegast Shop on January 26, 2017. Upon arriving there, Jolivet was (for the

first time) given a letter stating that he had been on “Administrative Leave” from January 12

through January 26, 2017 and that he was terminated as of January 26, 2017.

       25.    James Klafka was Steven Goff’s direct supervisor and is Caucasian.

       26.    It is important to note that even though Steven Goff was the one who changed the

starters in violation of Work Policy in the Locomotive Department policy, he was merely given a

letter of reprimand and did not miss even one day of work. Steven Goff is Caucasian.

       27.    James Klafka was initially dismissed, but was eventually restored to his

supervisory position with full benefits (including seniority) and backpay without the need for a

hearing.

       28.    David Knight was a Foreman General 1 and was James Klafka’s supervisor.

Knight only received a letter of reprimand and did not miss any days of work as a result of the

violation of the Work Policy in the Locomotive Department. Knight is Caucasian.

       29.    Jeff Lewitsky was also a Foreman General 1. He, David Knight, and Steven Goff

had all discussed changing the starter in violation of the Work Policy in the Locomotive

Department by not using a crane. Nonetheless, Lewitsky also only received a reprimand letter

and did not miss even one day of work. Lewitsky is Caucasian.

       30.    On May 19, 2017, Defendant prepared a letter stating that Jolivet was terminated

for “unsafe management.” This reason is false and mere pretext to cover up the fact that Jolivet

was actually terminated because of his race (African-American), color (Black), and in retaliation

for him complaining about Defendant’s race discrimination against himself and other racial

minorities.



                                               5
      Case 4:18-cv-03784 Document 1 Filed in TXSD on 10/11/18 Page 6 of 14



       31.    Jolivet’s suspension and termination were not the first time Defendant

discriminated against Jolivet on the basis of his race and retaliated against him for complaining

about its race discrimination. In fact, Defendant’s race discrimination and retaliation against

Jolivet began years prior to his termination.

       32.    Years prior to his termination, Jolivet complained to both EVP and Chief

Administrative Officer Eric Butler that there was a lack of racial minorities employed in senior

management positions.

       33.    On or about December 2014, Jolivet complained to Yvonne Method-Walker, the

Director of Diversity for Defendant, that there were only 14 African-American managers out of

210 managers in Jolivet’s department. Moreover, out of the 14 African-Americans, there were

zero African-American Directors and no African-American Senior Managers.

       34.    On or about September 2016, Jolivet also complained to Lance Fritz (“Fritz”)

about the lack of racial minorities employed in senior management positions. At the time Jolivet

made his complaint to Fritz, Fritz was the CEO and Chairman of Union Pacific. On or about

September 2016, Jolivet also complained about the lack of racial minorities employed in senior

management positions to Chief Mechanical Officer John Estes. Despite Jolivet’s actions,

Defendant took no action to remedy this situation.

       35.    Jolivet was repeatedly denied the opportunity to promote to a senior management

position despite his years of experience. When he repeatedly requested a promotion to a senior

management position, he was told by Senior Director Christina Grow “You’re too valuable in the

field” to promote.

       36.    There are numerous examples of Defendant treating its Caucasian employees

better than it treats its Black employees. For example, in January 2015, Kevin Kuykendahl

                                                6
      Case 4:18-cv-03784 Document 1 Filed in TXSD on 10/11/18 Page 7 of 14



(Caucasian) was (like Jolivet) a supervisor when an employee he was supervising (Mr.

Washington) improperly removed a radiator cap in Kuykendahl’s presence that resulted in Mr.

Washington being burned. Although Mr. Kuykendahl was initially fired, he returned to work and

received back pay and benefits. Conversely, Jolivet remains terminated even though he: a) was

not present at work on the day of the incident that allegedly led to his termination and b) nobody

was injured.

       37.     In March 2015 there was an incident where 7 employees were injured at a facility

that Plaintiff was working at. There were several managers who were determined to have

responsibility for the incident. The individuals determined to be responsible included Shop

Director Brian Meyer, Senior Manager Christopher Reddick, and Senior Manager Mike Daley.

Specifically, it was determined that these individuals “lack of leadership” was the reason for the

7 employees being injured. All of these individuals are Caucasians, and none of them was fired.

       38.     As discussed previously, on or about September 2016, Jolivet told John Estes, Jr.

and Lance Fritz that there were no minorities in senior management. It should be noted that (at a

minimum) one member of a racial minority (Jolivet) had applied on multiple occasions for a

position in senior management. Despite his years of excellent service, he was never promoted.

       39.     On or about October 2014, Jolivet applied for the Senior Manager Mechanical

Operations position. He did not get the promotion and was told “You are too valuable to lose

from the field.”

       40.     On or about May 20, 2010, Plaintiff applied for the Manager of Maintenance

position and was given no reason for the failure to promote.




                                                7
     Case 4:18-cv-03784 Document 1 Filed in TXSD on 10/11/18 Page 8 of 14



       41.     On or about February 4, 2010, Jolivet applied for the Manager of Maintenance

position and was told “You were our second choice but the company wants to go with this new

lean process and Jeff Meyers is the lean guy.”

       42.     On or about September 20, 2007, Plaintiff applied for the Manager of

Maintenance position and was given no reason for the failure to promote.

       43.     On or about August 1, 2007, Jolivet applied for Director Systems Locomotive

Shop and was given no reason for the failure to promote.

       44.     On or about October 4, 2006, Plaintiff applied for Senior Manager Terminal

Operations and was given no reason for the failure to promote.

       45.     On or about August 8, 2016, Jolivet applied for the Senior Manager Mechanical

Operations position and was told by Senior Director Mark Smith that he needed more training

but that he was the second choice. (It should be noted that he applied for the same position on

October 21, 2014.)

       46.     On or about August 2016, the Senior Manager Mechanical Operations position

was given to Mike Daley (Caucasian) even though he had been moved to San Antonio from

Houston for being “an unsafe leader.”

       47.     On or about September/October 2016, Jolivet applied for the job that had just

been vacated by Mike Daley. Jolivet was not interviewed for the position, and he received a

standard rejection letter. When Plaintiff spoke with Mark Smith, Smith told Jolivet “You need

more training and development.” When Jolivet pointed out to him that he had been to several

classes and lead numerous projects with teams that were a success over many years and that all

of these were noted in his applications and employment record, Smith replied that he would build



                                                 8
      Case 4:18-cv-03784 Document 1 Filed in TXSD on 10/11/18 Page 9 of 14



a program to help Jolivet and that since Smith was going to be in Houston a lot that they would

visit and go from there.

        48.      Jolivet reached out to Smith at least 5 times between October 2016 and January

2017, but Smith never visited with Jolivet. The only answers Plaintiff received from Smith were

“I got busy”, “I forgot”, and “I’m still working on it.”

        49.      Even if Jolivet’s job performance was deficient based on what happened at

Englewood on January 8, 2017 (and it was not), Defendant has allowed other supervisors whose

job performance issues were much more serious than Jolivet’s alleged job performance issue on

January 8 to keep their jobs. The difference between Jolivet and these other individuals is that

they are Caucasian and, upon information and belief, they never complained about a lack of

racial minorities in senior management positions.

        50.      Plaintiff was targeted for discrimination and because of his race / color and

because he opposed unlawful employment actions.

        51.      During Plaintiff’s employment with Defendant, he has been subjected to

disparate treatment regarding compensation, assignments, and promotional opportunities because

of his race/color (African American /Black/). Moreover, Defendant terminated Jolivet in

retaliation for him opposing Defendant’s unlawful acts and in retaliation for him complaining

about Defendant’s unlawful discrimination.

                                             VI.
                                      CAUSES OF ACTION

                     DISCRIMINATION BASED ON RACE UNDER TITLE VII

        52.      Each and every allegation contained in the foregoing paragraphs is realleged as

if fully rewritten herein.


                                                  9
     Case 4:18-cv-03784 Document 1 Filed in TXSD on 10/11/18 Page 10 of 14



        53.     Defendant has engaged in unlawful employment practices in violation of Title

VII of the Civil Rights Act of 1964, as amended. These practices include but are not limited to

Defendant’s discrimination and harassment of Plaintiff because of his race.

        54.      The effect of the practices complained of above had been to deprive Plaintiff of

equal employment opportunities and otherwise adversely affect his status as an employee

because of his race.

                    DISCRIMINATION BASED ON COLOR UNDER TITLE VII

        55.       Each and every allegation contained in the foregoing paragraphs is realleged as

if fully rewritten herein.

        56.     Defendant has engaged in unlawful employment practices in violation of Title

VII of the Civil Rights Act of 1964, as amended. These practices include but are not limited to

Defendant’s discrimination and harassment of Plaintiff because of his color.

        57.      The effect of the practices complained of above had been to deprive Plaintiff of

equal employment opportunities and otherwise adversely affect his status as an employee

because of his color.

                             RETALIATION UNDER TITLE VII

        58.       Each and every allegation contained in the foregoing paragraphs is realleged as

if fully rewritten herein.

        59.        Plaintiff reported race and color discrimination in violation of Title VII to

Defendant, the Texas Commission on Human Rights, and the EEOC.

        60.       Defendant has unlawfully retaliated against Plaintiff in violation of §704 of

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e-3(a).



                                                10
     Case 4:18-cv-03784 Document 1 Filed in TXSD on 10/11/18 Page 11 of 14



       61.         The effect of the practices complained of above has been to deprive Plaintiff

of equal employment opportunities and otherwise adversely affect his status an employee,

including, but not limited to the discharge of Plaintiff because he reported and otherwise opposed

discriminatory practices and acts in the workplace.

        DISCRIMINATION BASED ON RACE UNDER 42 U.S.C. SECTION 1981

       62.     Each and every allegation contained in the foregoing paragraphs is realleged as if

fully rewritten herein.

       63.     Defendant has engaged in unlawful employment practices in violation of 42

U.S.C. § 1981, as amended. These practices include but are not limited to Defendant’s

harassment of and discrimination against Plaintiff because of his race.

       64.     The effect of the practices complained of above has been to deprive Plaintiff of

enjoyment of all benefits, privileges, terms, and conditions of his employment contract with

Defendants because of his race.

                      RETALIATION UNDER 42 U.S.C. SECTION 1981

       65.      Each and every allegation contained in the foregoing paragraphs is realleged as if

fully rewritten herein.

       66.      Defendant has engaged in unlawful employment practices in violation of 42

U.S.C. § 1981, as amended. These practices include but are not limited to Defendant’s against

Plaintiff because he reported and otherwise opposed discriminatory practices and acts in the

workplace.

       67.     The effect of the practices complained of above has been to deprive Plaintiff of

equal employment opportunities and otherwise adversely affect his status an employee,




                                                11
     Case 4:18-cv-03784 Document 1 Filed in TXSD on 10/11/18 Page 12 of 14



including, but not limited to the discharge of Plaintiff because he reported and otherwise opposed

discriminatory practices and acts in the workplace.

                                          VII.
                                      ATTORNEY’S FEES

        68.     Each and every allegation contained in the foregoing paragraphs is realleged as if

fully rewritten herein.

        69.     As a result of the actions stated above, Plaintiff was forced to employ the

undersigned attorney.

        70.     As a result of Defendant’s conduct, Plaintiff is entitled to recover from Defendant

his reasonable attorneys’ fees for bringing this action pursuant to the applicable statutes.

                                              VIII.
                                            DAMAGES

        71.     Each and every allegation contained in the foregoing paragraphs is realleged as if

fully rewritten herein.

        72.     As a result of Defendant’s violations of Title VII of the Civil Rights Act of 1964,

as amended and violations of 42 U.S.C. § 1981, as amended, Plaintiff seeks the following relief:

(1) back pay; (2) promotion, or if promotion is deemed not feasible, front pay; (3) loss of wages

and benefits in the past and the future; (4) costs of court, expert fees and attorneys’ fees; (5)

mental anguish and emotional distress in the past and future (6) any punitive, equitable or

liquidated damage provided by law, and (7) pre-judgment and post-judgment interest as allowed

by all relevant statutes.

        73.     Also, since Defendant’s actions were committed with reckless indifference to

Plaintiff’s statutorily protected rights, Plaintiff is entitled to recover punitive damages in an

amount sufficient to deter Defendant and others similarly situated from this conduct in the future.

                                                 12
     Case 4:18-cv-03784 Document 1 Filed in TXSD on 10/11/18 Page 13 of 14



       74.     Additionally, since Defendant’s actions were committed willfully, Plaintiff seeks

any additional damages allowed under the relevant statutes.

                                                IX.
                                           JURY DEMAND

       75.     Plaintiffs request a trial by jury on all issues triable by a jury.

                                                  X.
                                                PRAYER


       76.     Each and every allegation contained in the foregoing paragraphs is realleged as if

fully rewritten herein.

       WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendant be cited to

appear herein, and that after trial by jury, a judgment be entered granting Plaintiff the following:

       A. reinstatement by Defendant placing Plaintiff in the position he would have occupied
          but for Defendant's discriminatory treatment and making him whole for all earnings
          he would have received had it not been for Defendant's discriminatory and tortious
          treatment including, but not limited to, wages, bonuses, pension and other lost
          benefits;

       B. actual damages;

       C. punitive damages;

       D. pre-judgment and post-judgment interest at the maximum rate permitted by law;

       E. reasonable and necessary attorney’s fees in an amount to be shown to the satisfaction
          of the court;

       F. cost of court; and

       G. such other and further relief, both general and special, at law and in equity, to which
          Plaintiff may show himself justly entitled under all attending facts and circumstances.

                                                        Respectfully submitted,

                                                         /s/ Andrew L Mintz
                                                        Andrew L. Mintz

                                                  13
Case 4:18-cv-03784 Document 1 Filed in TXSD on 10/11/18 Page 14 of 14



                                      Texas Bar No. 24037120
                                      SD TX I.D. No. 35220
                                      andrew@almintzlawfirm.com
                                      ANDREW L. MINTZ, PLLC
                                      2100 West Loop South, Suite 1125
                                      Houston, Texas 77027
                                      Ph: (713) 859-3828
                                      Fax: (832) 626-0389

                                      ATTORNEY FOR PLAINTIFF
                                      JIMMY JAMES JOLIVET, JR.




                                 14
